Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
Response to Arguments
1.	Applicant’s arguments, filed 8/22/2022 and entered with the RCE of 10/6/2022 , with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, KROSNEY (US 20180021471 A1), see below. 
	In short, KROSNEY (US 20180021471 A1) discloses selecting a sanitizer chamber bend angle(s) and number of bends, and/or the sanitizer chamber length to cross sectional area ratio to control pressure drop across the air treatment system and/or UV radiation escape from the sanitizing chamber (see reference’s claims 7 and 1), [0131-0138], (Example 2’s tables on page 10), [0126-0130], and (Example 1’s tables on page 9), for examples. 
KROSNEY (US 20180021471 A1) discloses various sanitizer chamber length to cross sectional area ratios and various bend angles for selecting/controlling UV escape leakage.  The example ratios cover ranges from 7.50 to 5.00, which covers applicant’s claimed “a ratio of the cross sectional area of the irradiation chamber is about 6”.    
KROSNEY (US 20180021471 A1) also discloses (see reference’s claims 7 and 1) selecting/configuring a number of bends, bend angles and a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber to control pressure drop across the air treatment system and/or UV radiation escape from the sanitizing chamber. 
In regards to claims 1, 9 and 11, KROSNEY (US 20180021471 A1) differs from the claimed invention by not explicitly showing the “a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6” (specifically the “about 6” part).    
Given that KROSNEY (US 20180021471 A1) discloses ranges of ratios covering the “about 6” ratio and reasons for selecting differing ratios; it is the examiner’s position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) for the claimed ratio range (of “about 6”), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Horstman et al. (US 20100279595 A1) in view of MATSUI et al. (US 20170296690 A1) and further in light of KROSNEY (US 20180021471 A1).
Regarding claim 1, Horstman discloses a sanitizing unit (fig. 3, 340, 342) [0027] [0032] configured for use in an air distribution system (fig. 3) of a passenger aircraft (fig. 1, 100) (abstract) [0027], the sanitizing unit comprising:
an input structure (332, 334, at least) configured to connect to a cabin air supply plenum (300, 306, 304) ;
a UV reflective insert [0033 Note reflective walls] that defines an irradiation chamber [0032-0033]; wherein a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber 
at least one ultraviolet (UV) light (340, 342) 
a UV attenuator (walls of 302 block UV rays from 306); and
an output structure (310, 330/318, 328/320) connected to at least one overhead passenger vent (310, 318, 320), wherein the at least one overhead passenger vent is configured to output a treated airflow (322, 324 from 310, 340/342) 
 (figs. 1-3)
[0019-0020] [0021-0027] [0031-0033].
     	But Horstman fails to explicitly disclose (underlined) wherein a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6; and at least one ultraviolet (UV) light emitting diode (LED).
    	MATSUI, however, discloses UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm [0036].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman, with UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm, as taught by MATSUI, to use as a substitution of one known UV source type for another (i.e. UV LED’s) to obtain predictable sterilization results.   
     	But Horstman as modified by MATSUI fails to explicitly disclose (underlined) wherein a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6.
    	KROSNEY , however, discloses a UV air sterilizer (abstract) and selecting/configuring a sanitizer irradiation chamber bend angle(s) and number of bends, and/or the sanitizer irradiation chamber length to cross sectional area ratio to control pressure drop across the air treatment system and/or UV radiation escape from the sanitizing irradiation chamber (see reference’s claims 7 and 1), [0131-0138], (Example 2’s tables on page 10), [0126-0130], and (Example 1’s tables on page 9), for examples.  
In regards to claim 1, KROSNEY (US 20180021471 A1) differs from the claimed invention by not explicitly showing the “a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6” (specifically the “about 6” part).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) for the claimed ratio range (of “about 6”), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI, with selecting/configuring a sanitizer irradiation chamber’s ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber (so that a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6), as taught by KROSNEY , for the use of known technique (i.e. configuring/selecting the ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber ) to improve similar UV sterilization devices in the same way (i.e. to minimize UV radiation escape and/or pressure drop across the air treatment system).

Moreover, regarding claim 3, MATSUI discloses the at least one UV LED comprises a plurality of LEDs (FIG. 2, LS’ es) [0055] emitting light at a wavelength of about 265 nm [0036]; and is obvious for the reasons discussed supra with reference to claim 1, see previous.
     	Regarding claim 6, Horstman discloses that a diameter of the irradiation chamber (fig. 2, 220) (fig. 3, for 340, 342) is based on a layout of passenger seats within the aircraft (fig. 1, 100), and the dimensions of the passenger seats (fig.2, unlabeled, see airflow from 220 into 208, Note 200/300 has to be able to fit inside of plane 100 and allow for space for passenger seating) [0002-0004] [0008] [0020-0025].
 
2.	Claim(s) 2, 4 and 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Horstman et al. (US 20100279595 A1) in view of MATSUI et al. (US 20170296690 A1) and further in light of KROSNEY (US 20180021471 A1) and MATSCHKE et al. (WO 2016081703 A1) (from the IDS of 2/24/2022); hereinafter MATSCHKE2.
Regarding claim 2, Horstman discloses wherein the at least one overhead passenger vent (310, 330/318, 328/320) comprises a plurality of air discharge 
    	But Horstman as modified by MATSUI and KROSNEY fails to disclose air distribution grilles.
MATSCHKE2, however, discloses a UV sterilizer (abstract) (fig. 1, 10, 20a-20g) with UV lights (50); and a plurality of air discharge grilles (30) configured to uniformly output the treated airflow (post 30) (fig. 4, L1-L4) (pg. 11)
 (figs. 2-4, 30- 35a-35d, 36, 37a-37d, 39a-39d); 
(figs. 1-2 and 4) (pg. 11) 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI and KROSNEY , with air distribution grilles, as taught by MATSCHKE2, to use as a safety feature for preventing UV light from escaping the UV treatment chamber/zone to minimize harmful UV irradiation of people downstream of the air output grilles and to increase air circulation.

Regarding claim 4, Horstman discloses UV reflective insert comprises a reflective surface [0033].
     	But Horstman fails to disclose the UV reflective insert comprises a surface coating of polished aluminum
    	MATSCHKE2, however, discloses wherein the UV reflective insert (20a-20g) (pg. 8) comprises a surface coating of polished aluminum (pg. 8).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI and KROSNEY, with reflective walls made of aluminum, as taught by MATSCHKE2, to use as a substitution of one known reflective material for another to obtain predictable UV light reflectance results of increased UV irradiation light pathway length and therefore sterilization.

Moreover, regarding claim 7, MATSCHKE2 discloses that the UV attenuator comprises a plurality of overlapping concentric conical frustum (figs. 2-4, 30- 35a-35d, 36, 37a-37d, 39a-39d) (pg. 10) stacked using support fins (36), wherein each conical frustum comprises: at least one exterior surface coated with a UV reflective material (pg. 10) and at least one interior surface coated with a UV radiation-absorbing material (pg. 10) (fig. 4, 35a-35d, L1-L4, 39d, 39b, 29a, 27a).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI and KROSNEY, with air distribution grilles, as taught by MATSCHKE2, to use as a safety feature for preventing UV light from escaping the UV treatment chamber/zone to minimize harmful UV irradiation of people downstream of the air output grilles and to increase air circulation.

2.	Claim(s) 9-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Horstman et al. (US 20100279595 A1) in view of MATSUI et al. (US 20170296690 A1) and further in light of MATSCHKE et al. (WO 2016081703 A1) (from the IDS of 2/24/2022); hereinafter MATSCHKE2 and KROSNEY (US 20180021471 A1).
Regarding claim 9, Horstman discloses an air distribution system (fig. 3) installed in a passenger aircraft (fig. 1, 100) (abstract) [0027], the system comprising: 
a plurality of sanitizing units (fig. 3; 340 on left side and 342 on right side), wherein each sanitizing unit comprises: 
an input structure (332, 334, at least) configured to connect to a cabin air supply plenum (300, 306, 304) ;
a UV reflective insert [0033 Note reflective walls] that defines an irradiation chamber [0032-0033]; wherein a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber 
at least one ultraviolet (UV) light (340, 342) 
a UV attenuator (walls of 302 block UV rays from 306); and
an output structure (310, 330/318, 328/320); and 
a plurality of air distribution (at 344, 346, 318, 320) 
wherein the output structure (310, 330/318, 328/320) of each sanitizing chamber is connected to at least one air distribution (at 344, 346, 318, 320) 
(figs. 1-3)
[0019-0020] [0021-0027] [0031-0033].

     	But Horstman fails to disclose wherein a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6; and at least one ultraviolet (UV) light emitting diode (LED); and air distribution grilles.
    	MATSUI, however, discloses UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm [0036].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman, with UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm, as taught by MATSUI, to use as a substitution of one known UV source type for another (i.e. UV LED’s) to obtain predictable sterilization results.
    	But Horstman as modified by MATSUI fails to disclose air distribution grilles; wherein a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6.
MATSCHKE2, however, discloses a UV sterilizer (abstract) (fig. 1, 10, 20a-20g) with UV lights (50); and a and air distribution grilles (30) to output a treated airflow (post 30) and block UV light (fig. 4, L1-L4) (pg. 11) escape from the UV chamber (20a-20g with 50’s).
(figs. 1-2 and 4) (pg. 11)
(pgs. 17-18 Note plurality of segments 620c, is inclusive of any number greater than one and/or any number not shown in fig. 15) (fig. 15, 620c and also 620b’s) 
(pgs. 14-15) (figs. 8-9). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstmanas modified by MATSUI, with air distribution grilles, as taught by MATSCHKE2, to use as a safety feature for preventing UV light from escaping the UV treatment chamber/zone to minimize harmful UV irradiation of people downstream of the air output grilles and to increase air circulation and also for the use of known technique (i.e. adjustment to an irradiation chamber’s length relative to its cross sectional area) to improve similar UV sterilization devices in the same way (i.e. to increase/decrease and/or set an appropriate sterilization chamber dwell time for air passing therethrough for adequate microbe sterilization, depending on the contamination conditions)) (pgs. 14, 2nd para. to pg. 15, first para.).
     	But Horstman as modified by MATSUI and MATSCHKE2 fails to explicitly disclose (underlined) wherein a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6.
    	KROSNEY , however, discloses a UV air sterilizer (abstract) and selecting/configuring a sanitizer irradiation chamber bend angle(s) and number of bends, and/or the sanitizer irradiation chamber length to cross sectional area ratio to control pressure drop across the air treatment system and/or UV radiation escape from the sanitizing irradiation chamber (see reference’s claims 7 and 1), [0131-0138], (Example 2’s tables on page 10), [0126-0130], and (Example 1’s tables on page 9), for examples. 
In regards to claim 9, KROSNEY (US 20180021471 A1) differs from the claimed invention by not explicitly showing the “a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6” (specifically the “about 6” part).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) for the claimed ratio range (of “about 6”), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI and MATSCHKE2 , selecting/configuring a sanitizer irradiation chamber’s ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber (so that a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6), as taught by KROSNEY , for the use of known technique (i.e. configuring/selecting the ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber ) to improve similar UV sterilization devices in the same way (i.e. to minimize UV radiation escape and/or pressure drop across the air treatment system).

Regarding claim 11, Horstman discloses an air circulation system (fig. 3) in a passenger aircraft (fig. 1, 100) (abstract) [0027], the system comprising: 
at least one circulation fan (fig. 2, 204, 206) [0020] (reference’s claim 17); 
at least one HEPA filter (216, 218) (337, 338) [0031];  
an air distribution system, comprising: 
a plurality of sanitizing units (fig. 3; 340 on left side and 342 on right side), wherein each sanitizing unit comprises: 
an input structure (332, 334, at least) configured to connect to a cabin air supply plenum (300, 306, 304) ;
a UV reflective insert [0033 Note reflective walls] that defines an irradiation chamber [0032-0033]; wherein a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber 
at least one ultraviolet (UV) light (340, 342) 
a UV attenuator (walls of 302 block UV rays from 306); and
an output structure (310, 330/318, 328/320); and 
a plurality of air distribution (at 344, 346, 318, 320) 
wherein the output structure (310, 330/318, 328/320) of each sanitizing chamber is connected to at least one air distribution (at 344, 346, 318, 320) 
an air conditioner (fig. 2, 202 left side, 202 right side) comprising at least one mixing unit configured to provide recirculated air to the air distribution system [0019-0024]
(figs. 1-3)
[0019-0020] [0021-0027] [0031-0033].
     	But Horstman fails to disclose wherein a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6; at least one ultraviolet (UV) light emitting diode (LED); and air distribution grilles.
    	MATSUI, however, discloses UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm [0036].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman, with UV sterilization via UV LED’s emitting UVC light in a wavelength of about 265 nm, as taught by MATSUI, to use as a substitution of one known UV source type for another (i.e. UV LED’s) to obtain predictable sterilization results.
    	But Horstman as modified by MATSUI fails to disclose air distribution grilles and wherein a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6.
MATSCHKE2, however, discloses a UV sterilizer (abstract) (fig. 1, 10, 20a-20g) with UV lights (50); and a and air distribution grilles (30) to output a treated airflow (post 30) and block UV light (fig. 4, L1-L4) (pg. 11) escape from the UV chamber (20a-20g with 50’s).
(figs. 1-2 and 4) (pg. 11)
(pgs. 17-18 Note plurality of segments 620c, is inclusive of any number greater than one and/or any number not shown in fig. 15) (fig. 15, 620c and also 620b’s) 
(pgs. 14-15) (figs. 8-9). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstmanas modified by MATSUI, with air distribution grilles, as taught by MATSCHKE2, to use as a safety feature for preventing UV light from escaping the UV treatment chamber/zone to minimize harmful UV irradiation of people downstream of the air output grilles and to increase air circulation and also for the use of known technique (i.e. adjustment to an irradiation chamber’s length relative to its cross sectional area) to improve similar UV sterilization devices in the same way (i.e. to increase/decrease and/or set an appropriate sterilization chamber dwell time for air passing therethrough for adequate microbe sterilization, depending on the contamination conditions)) (pgs. 14, 2nd para. to pg. 15, first para.).
     	But Horstman as modified by MATSUI and MATSCHKE2 fails to explicitly disclose (underlined) wherein a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6.
    	KROSNEY , however, discloses a UV air sterilizer (abstract) and selecting/configuring a sanitizer irradiation chamber bend angle(s) and number of bends, and/or the sanitizer irradiation chamber length to cross sectional area ratio to control pressure drop across the air treatment system and/or UV radiation escape from the sanitizing irradiation chamber (see reference’s claims 7 and 1), [0131-0138], (Example 2’s tables on page 10), [0126-0130], and (Example 1’s tables on page 9), for examples. 
In regards to claim 11, KROSNEY (US 20180021471 A1) differs from the claimed invention by not explicitly showing the “a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6” (specifically the “about 6” part).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) for the claimed ratio range (of “about 6”), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI and MATSCHKE2 , selecting/configuring a sanitizer irradiation chamber’s ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber (so that a ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber is about 6), as taught by KROSNEY , for the use of known technique (i.e. configuring/selecting the ratio of a total length of the irradiation chamber to a cross-sectional area of the irradiation chamber ) to improve similar UV sterilization devices in the same way (i.e. to minimize UV radiation escape and/or pressure drop across the air treatment system).

Moreover, regarding claim 10, MATSCHKE2 discloses that the output structure of each sanitizing chamber (fig. 2, 20b) is connected to two air distribution grilles (figs. 2-4, 30- plural grills 35a-35d, 36, 37a-37d, 39a-39d) (pg. 10) (pg. 8 Note germicidal chamber 10 may include fewer or more segments).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Horstman as modified by MATSUI, with air distribution grilles, as taught by MATSCHKE2, to use as a safety feature for preventing UV light from escaping the UV treatment chamber/zone to minimize harmful UV irradiation of people downstream of the air output grilles and to increase air circulation.
 
2.	Claim(s) 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Horstman et al. (US 20100279595 A1) in view of MATSUI et al. (US 20170296690 A1) and KROSNEY (US 20180021471 A1), hereinafter “the combined references”, as applied to claim 1 above, and further in light of MATSCHKE et al. (WO 2016081703 A1) hereinafter MATSCHKE2; and Krosney et al. (US 20140030144 A1); hereinafter Krosney2. 
Regarding claim(s) 8, the combined references disclose the elements of claim 1, see previous.
     	But the combined references fail to disclose wherein the UV attenuator comprises: at least one central cone having a concave outer surface, wherein the concave outer surface is coated with a UV reflective material; a plurality of support fins; and an outer cylinder; wherein interior surfaces of the central cone and the outer cylinder are coated with a UV radiation-absorbing material.
MATSCHKE2, however, discloses a UV attenuator (figs. 2-4, grille 30) (pg. 10)  that comprises: at least one central 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with the claimed UV attenuator configuration, as taught by MATSCHKE2, to use as a substitution of one known UV attenuator vent configuration for another (i.e. a grille) to obtain predictable air flow and UV transmittance attenuation results (i.e., to use as a safety feature for preventing UV light from escaping the UV treatment chamber/zone to minimize harmful UV irradiation of people downstream of the air output grilles and to increase air circulation).
     	But the combined references with MATSCHKE2 fail to disclose wherein the UV attenuator comprises: at least one central cone having a concave outer surface.
Krosney2, however, discloses a UV attenuator (figs. 3, 180) [0064] that comprises: at least one central cone (180) having a concave outer surface (of 180), wherein the concave outer surface is coated with a UV reflective material [0064];  and an outer cylinder (fig. 3, of 140, 170, 133, 173 and/or 143, 149). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of combined references with MATSCHKE2, with the claimed UV attenuator configuration, as taught by Krosney2, to use as a substitution to replace the central spherical shaped UV reflector/attenuator component with a  central cone/conically shaped UV reflector/attenuator component to obtain predictable air flow and UV transmittance attenuation results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881